Citation Nr: 1828668	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-25 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II.

2. Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to October 24, 2017, and a disability rating in excess of 20 percent from October 24, 2017.

3. Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to October 24, 2017, and a disability rating in excess of 20 percent from October 24, 2017.

4. Entitlement to a disability rating in excess of 60 percent for status post-radical retropubic prostatectomy, to include urinary incontinence and coughing/adenocarcinoma of the prostate (residuals of prostate cancer).

5. Entitlement to an effective date earlier than May 28, 2013, for the assignment of a separate compensable rating for diabetic peripheral neuropathy of the left lower extremity.

6. Entitlement to an effective date earlier than May 28, 2013, for the assignment of a separate compensable rating for diabetic peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1968 to December 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from June 2012 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2017, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination regarding his prostate, diabetes, and diabetic peripheral neuropathy as well as to obtain an opinion regarding the Veteran's diagnosis for diabetic peripheral neuropathy.  As will be discussed, there has not been substantial compliance with regard to the performance of VA examinations for the Veteran's diabetes and diabetic peripheral neuropathy.  As such, there has not been substantial compliance with the remand directives, and further remand is required as to those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of an increased rating for diabetes and for diabetic peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's residuals of prostate cancer have manifested in voiding dysfunction, which requires use of absorbent material that must be changed more than four times per day.

2. The first evidence of bilateral peripheral neuropathy of the lower extremities was  at the March 12, 2014, VA examination for his diabetes.  

3. The date of claim for the bilateral peripheral neuropathy of the lower extremities is the date of claim for an increase for diabetes, May 28, 2013.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C. § 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2. The criteria for an effective date earlier than May 28, 2013, for the grant of service connection for bilateral peripheral neuropathy of the lower extremities have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the prostate VA examination afforded the Veteran in October 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  

For sake of clarification, the Board notes that the Veteran's rating for residuals of prostate cancer was proposed for reduction to 60 percent in an April 2011 rating decision.  In May 2012, he submitted a statement indicating that he was satisfied with the 60 percent rating for residuals of prostate cancer.  Additionally, a June 2012 Report of General Information indicates that the RO spoke with the Veteran's representative at that time, Disabled American Veterans (DAV), and the representative indicated that DAV had spoken with the Veteran and that the May 2012 correspondence was correct.  The rating for residuals of prostate cancer was then reduced to 60 percent in a June 2012 rating decision.  Given the May 2012 communication from the Veteran, the reduction of the Veteran's rating for prostate cancer is not on appeal.  The claim filed on May 28, 2013, for coughing and incontinence secondary to prostate cancer is construed as a claim for increase for residuals of prostate cancer.  As such, the period under consideration begins on May 28, 2012.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's residuals of prostate cancer have been evaluated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  C.F.R. § 4.115b.  The evidence shows that the Veteran was diagnosed with prostate cancer in October 2008 and underwent suprapubic radical prostatectomy in June 2009.  The cancer has been in remission since that time, with no evidence of recurrence.  Regulations provide that in such instances, the disorder is rated based on its residuals.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 provides in relevant part that following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, if there has been no local recurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

In this case, the record consistently reflects voiding dysfunction but no renal dysfunction.  Thus, the predominant symptoms are most similar to those captured in the criteria for voiding dysfunction.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  38 C.F.R. § 4.115(a) states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  The maximum rating provided for these conditions is 60 percent, which is assigned for the use of absorbent material which must be changed more than 4 times per day.

With regard to medical evidence of record, the Veteran underwent a VA prostate examination in October 2015, and the examiner indicated no use of absorbent material.  As this assessment was inconsistent with the record, the Board did not find the assessment adequate.  On remand, the October 2017 VA examiner indicated that the Veteran uses absorbent material for his voiding dysfunction and that it must be changed more than four times a day.  

As to lay statements, the Veteran indicated in the September 2010 claim for increase as well as a May 2011 statement that his prostate cancer had gotten worse.  He indicated that he had to take injections for iron deficiency and that his white and red blood cells are below normal.  The Board notes that these statements were submitted prior to the May 2012 statement indicating that he was satisfied with the 60 percent rating for his prostate cancer.  Since the May 2013 claim for cough and incontinence due to prostate cancer, there have been no additional statements from the Veteran or his attorney regarding a worsening of his residuals of prostate cancer.  

Merits
  
Having reviewed the evidence of record, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's residuals of prostate cancer.  Based on the clinical findings of the October 2017 VA examination, the Veteran's use of absorbent material was confirmed as more than 4 times a day.  The frequency of the Veteran's use of absorbent material is consistent with a 60 percent rating.  

However, there is no basis for assigning a higher rating based on voiding dysfunction, as 60 percent is the maximum rating for conditions relating to voiding dysfunction.  A rating in excess of 60 percent would have to be assessed under renal dysfunction.  However, the record is absent of any evidence of renal dysfunction.  The prostate VA examination reports during the appeal period, in October 2015 and October 2017, indicate that the Veteran does not have renal dysfunction due to prostate cancer.  Nor do private medical records reference any renal dysfunction related to prostate cancer.  Lacking competent medical evidence that the Veteran has renal dysfunction, a higher rating cannot be assigned.  

The Board has also considered whether a separate rating is warranted.  The record reflects that the Veteran has erectile dysfunction associated with the prostate cancer.  See October 2015 and October 2017 VA Examination Reports.  However, the Veteran is already separately rated for this condition, and that rating is not on appeal.  There is no additional basis to grant a separate rating.  Consideration has also been given to assigning staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, at no point during the appeal period does the record reflect renal dysfunction.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board determines that a rating of 60 percent, but no higher, is warranted for the Veteran's residuals of prostate cancer throughout the period on appeal.  

Effective Dates

The Veteran contends that he is entitled to an earlier effective date for his grant of service connection for peripheral neuropathy of the left and right lower extremity.  

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Peripheral Neuropathy, Right and Left Lower Extremities 

The Veteran did not file a claim for peripheral neuropathy of the lower extremities.  Rather, service connection arose from the claim for an increased rating for the Veteran's diabetes.  As service connection for the bilateral peripheral neuropathy arose from the increased rating claim for diabetes, the date of claim for the peripheral neuropathy is determined to be the date the claim for an increased rating for diabetes was received, which is May 28, 2013.  There is no communication or document earlier than May 28, 2013, indicating intent to file a claim for increase for the Veteran's diabetes.  

As to date entitlement arose for the peripheral neuropathy, at the March 12, 2014, VA diabetes examination, the examiner indicated that the Veteran has peripheral neuropathy of the bilateral lower extremities associated with his diabetes.  There is no evidence to establish that entitlement to ratings for peripheral neuropathy of the lower extremities arose prior to this date.  As the basic criteria for entitlement to secondary service connection were established at this examination, the date entitlement arose is March 12, 2014.  As the evidence establishes that the date entitlement arose was later than the date of claim, in assigning an effective date of May 28, 2013, the date of claim, the RO assigned the earliest effective date allowable.  38 C.F.R. § 3.400.    

The Board notes that the Veteran has not indicated what effective date he is entitled to.  However, even assuming that he seeks an effective date back to the date of claim for service connection for diabetes, May 12, 2011, the date entitlement arose for service connection for bilateral peripheral neuropathy, March 12, 2014, is later.  As such, even in this scenario, the effective date would not be earlier than May 28, 2013.  38 C.F.R. § 3.400.    


ORDER

A disability rating in excess of 60 percent for residuals of prostate cancer is denied.

An effective date earlier than May 28, 2013, for the assignment of a separate compensable rating for diabetic peripheral neuropathy of the right and left lower extremities is denied.




REMAND

While further delay is regrettable, additional development is necessary prior to adjudicating the Veteran's claims for an increased rating for diabetes and diabetic peripheral neuropathy of the left and right lower extremities.  

In the previous remand, the Board sought an opinion as to whether the Veteran's nerves condition of the lower extremities are related to his diabetes or are radicular symptoms of another condition.  The remand also requested that the Veteran be provided a new VA examination regarding his diabetes and diabetic peripheral neuropathy.  

On remand, the October 2017 VA examiner opined that the lower extremity symptoms do represent a combination of diabetic peripheral neuropathy symptoms in addition to the current right lower extremity sciatic radiculopathy.  The examiner stated that it is not possible to totally separate the distinct entities.  The Board finds this opinion adequate.  However, the Veteran was only afforded a non-diabetic peripheral neuropathy examination.  An evaluation of his diabetic peripheral neuropathy should also have been performed, per the remand, and particularly as the October 2015 VA examination did not assess this condition.  Additionally, as the examiner has clarified that his peripheral neuropathy is a condition of his diabetes, a final decision as to an increased rating for diabetes would be premature.  See 38C.F.R.§ 4.119, Diagnostic Code 7913, Note 1 ("Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation").

As such, remand is necessary to afford the Veteran VA examinations to assess the current severity and manifestations of his diabetes and diabetic peripheral neuropathy of the right and left lower extremities.  

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding his diabetes and diabetic peripheral neuropathy of the lower extremities.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected diabetes and diabetic peripheral neuropathy of the lower extremities.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

3. The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


